Case 1:18-cV-02718-RDI\/| Document 59 Filed 01/04/19 Page 1 of 2

m THE rJNm:D sTATES nls'rzuc,'r cover

FOR THE DIS'I'RICT OF COLUMBIA

O.A., et a£.,
Civil Action No. l:lB-cv-OZ?IS-RDM
P:ainrq?rs,

DONALD J. TRUMP, et al.,

 

Defendants.

 

WWM

I1 E!eni Rebecca Bakst, hereby certify under Local Civil Rule 83,2(3) of the United States
District Court for the District of Colurnbia, that:

l. I am a member in good standing of the New York Bar. My bar number is
55938?6.

2. I am employed by Human Rights First.

3. lam representing Plaintiffs O.A., K.S., A.V., G.Z., D.S., C.A., P.R., D.R, and
G.[L in this case without compensation from the Plaintiffs.

4. I am not the sole anomey in this matter. l am co-eounse| with, among other
attomeys, 'I`homas G. Hentoff of Williams & Connolly LLP. and Ana C. Reyes of Wil!iams &

Connolly LLP, who are members of the Bar of the United States District Court for the District of

Columbia.

RECEIVEB-=
JAN-fiz@eg

Glark. U.S. Dismct 81 Bankruplcy
Gourls for me Uisuict uf Columb|a

Case 1:18-cV-O2718-RDI\/| Document 59 Filed 01/04/19 Page 2 of 2

5. Pursuant to Local Civil Rule 83.2(3), l cenify thatl have personal familiarity with
the Local Rnles of this Court and, as appropriate, the other materials set forth in Rnles 83.8(\))

and 83 .9(a).

Daoed: i |?>i ij Respectfixlly submi

 

Blen`f‘Rebeoca Bakst
HUMAN RIGHTS FIRST
75 Broad Street, 3lstFloor
New Yodc, New York 10004
Tel: (212) 345_5200

Fax: (212) 845-5299

A ttomeyfor Plaintz_`@.`s

